DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments, see claims, filed April 18, 2022, with respect to claims 7-10 have been fully considered and are persuasive.  The 112 rejections of those claims have been withdrawn. 
Applicant’s arguments, see Page 9, filed April 18, 2022, with respect to the rejection(s) of claim(s) 1 and 18 under as compared to previous claim 2 and its 103 rejection in view of Yoshida and Sato have been fully considered and are not persuasive.  
Applicant argues solely that “the inner wall of Sato, however, does not constitute ‘shell’ recited in amended claim 1, because it extend along the entire inner space of Sato’s tower and does not form a closed annular suction cavity’ together with an inner surface of the upper part of the enclosure.”  Respectfully, an upper part of the enclosure as claimed can be any portion of the enclosure in an upper region.   Further the cavity is only “closed” in so far as it seals an inner region, which Sato does.  Even Applicant’s “closed cavity” has openings for suction to occur through and a discharge, as required in for example claim 1 (suction holes) and claim 13 (air discharge)/claim 14 (air discharge manifold).  Applicant’s claim does not require the entire structure be entirely closed, or there would be no discharge and suction, nor does it require the discharge be located no in an upper region, else claim 13 would be redundant.  As long as a PART of the upper enclosure and the shell form a closed suction cavity (save for the discharge exits and suction inlets to that cavity) Then the claim language is met.  As such, Sato and Yoshinda meet the claim language.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-10 12-15, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amended language states, “An enclosure suppressing a vortex-induced vibration suppression function.”  This would appear to be alleging the entire function of the invention is to prevent vibration suppression, as the suppressing a suppression function is in effect a double negative.  There is some possibility this is a confusion (See 112B below) but if the intent was this feature, it does not appear to be supported in the specification is drawn to the function of, as the invention is titled, “Enclosure with vortex-induced vibration suppression function and method for suppressing vortex-induced vibration.”
Claims 1, 3-10 12-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “suppressing a vortex-induced vibration suppression function” in claim 1 is used by the claim to mean “activating and controlling and using a vortex-induced vibration suppression function,” while the accepted meaning is “preventing the activation or use of.” The term is indefinite because the specification does not clearly redefine the term.
The office does note that there are structures within the specification that can be directed towards only activating the suppression function at particular times via valves, but as NONE of the structures tied to that controlled activation is part of the base claim, the office is unclear as to the extent of or intent of this language in this claim.  In particular given the title and the claim 18 method accompanying the structure, the office believes there is a missing comma, or perhaps an unintended double negative.  For purposes of compact prosecution, the office will presume Applicant is still claiming a vibration suppression function, rather than a suppressing function which is itself suppressed, and thus the 112 a above.  The office further notes, even if the language as present was Applicant’s intent, the absence of any structure to achieve such in claim 1 prevents the pre-amble from being a limiting condition until such structure is brought in through dependent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,365,447 to Yoshida (Y1) in view of US 8,476,784 to Sato et al. (S1).

In Re Claim 1:
Y1 teaches:
	An enclosure (Fig. 1, 1, 2, 3) with a vortex-induced vibration suppression function, wherein the enclosure is provided with suction through holes (Fig. 4, 10) extending through a peripheral wall (Fig. 1, 1) an upper part of the enclosure, and the suction through holes are distributed in a circumferential direction of the enclosure; [Figure 4 shows the air flow2 is suction inward through the holes to the center of the tower, and that the holes are distributed about the tower.  This is to reduce tower shadow effect which can result in vibration and noise in wind turbines, as disclosed in Col. 1, ll. 35-42, and Col. 2, ll. 4-13. Col. 3, ll. 30-45 disclose the upper limit of these holes, H2, can extend all the way to the upper end of the tower.]
	the enclosure is further provided with a suction apparatus (Fig. 1, 8) and the suction apparatus is configured to perform suctioning to the suction through holes from outside to inside, to restrain an airflow boundary layer at an outer surface of the enclosure from being detached from the outer surface. [Fig. 4, shows the airflow boundary being drawn around the blade rather than vorticity leaving it to move away such as in Figure 3. Col. 4, ll. 36-43 disclose the exhaust fan (8) is in communication with the tower and its suction draws air in through the through-holes 10.]

the suction apparatus (Fig. 1, 8) is configured to suction the enclosure, to perform suctioning to the suction through holes (Fig. 4, 10) from outside to inside. [See rejection of claim 1.]

Y1 doesn’t teach:
Wherein a shell (701) is provided in the enclosure, and the shell (701) and an inner surface of the upper part of the enclosure, provided with the suction through holes (101a), of the enclosure enclose a closed annular suction cavity; and wherein the suction is applied to the suction cavity.

Y1 further teaches:
	The suction and air drawing is also used for cooling. [Col. 2, ll. 35-43.]

S1 teaches:
	When using a suction device (Fig. 6, 27, 47) to cool a wind turbine (4, 5, 6) is desirable to use a double-walled structure (i.e. shell) structure  having an inner wall (41b), and outer wall (41a) which used to isolate the inner space (S2) of the tower [Fig. 6,  the region between wall(4) and inner wall(S2)] to draw the cooling air to where it is needed along heated structures, but prevents the air from damaging said elements by providing them in the hermetically sealed interior space (S2) next to the tower cooling ducts. [Col. 8, ll. 5-15, 63-67, Col. 9, ll. 4-18.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Y1 to include a shell in the enclosure with the suction holes enclosing a closed annular cavity as taught by S1, for the purpose of letting the cooling cool the tower while keeping delicate instruments more sealed from the air.  This would yield the suction device having a shell (41a) forming an annular cavity,  the inner surface of the shell wall (41a) having the suction holes to deliver air into the annular cavity formed between the shell (41a) and the inner enclosure wall (41b) the inner surface with the cooling holes.

In Re Claims 12 and 17:
Y1 as modified teaches:
	The enclosure with the vortex-induced vibration suppression function according to claim 1, wherein:
(Claim 12) the suction through holes are provided only in an upper part (Y1, Figure 1, H1-H2) of the enclosure. [Y1, Per Col. 3, ll. 30-36, the extent of the holes can be no Lower than the bottom of the blade extent, and should preferably extend up to the upper end of the tower. In so far as the language “upper part” in claim 12 is limiting, the upper end is the can be described as the upper portion of the tower, such as where the blade covers to the upper end of the tower.]
	(Claim 17) the enclosure is a tower (Y1, Figure 1, 1) of a wind power generation device. [Title.]

In Re Claim 18:
A method for suppressing vortex-induced vibration of an enclosure (Fig. 1, 1, 2, 3) comprising: [Figures 3 and 4 show the invention reduces vorticity around the enclosure. This is to reduce tower shadow effect which can result in vibration and noise in wind turbines, as disclosed in Col. 1, ll. 35-42, and Col. 2, ll. 4-13.]
providing suction through holes (Fig. 4, 10) extending through a peripheral wall (Fig. 1, 1) of the enclosure in a circumferential direction of the upper part of the enclosure; and [Fig. 4 shows the holes extend circumferentially around the tower and draw air inward. Col. 3, ll. 30-50 disclose H2, the upper limit of the holes in the enclosure can extend to the top of the tower.]
 performing suctioning (Fig. 1, 8) to the suction through holes from outside to inside, to restrain an airflow boundary layer at an outer surface of the enclosure from being detached from the outer surface.  [Fig. 4, shows the airflow boundary being drawn around the blade rather than vorticity leaving it to move away such as in Figure 3, by drawing air inward through the holes. Col. 4, ll. 36-43 disclose the exhaust fan (8) is in communication with the tower and its suction draws air in through the through-holes 10.]

Y1 doesn’t teach:
Wherein a shell (701) is provided in the enclosure, and the shell (701) and an upper part of an inner surface of a region, provided with the suction through holes (101a), of the enclosure enclose a closed annular suction cavity; and wherein the suction is applied to the suction cavity.

Y1 further teaches:
	The suction and air drawing is also used for cooling. [Col. 2, ll. 35-43.]

S1 teaches:
	When using a suction device (Fig. 6, 27, 47) to cool a wind turbine (4, 5, 6) is desirable to use a double-walled structure (i.e. shell) structure  having an inner wall (41b), and outer wall (41a) which used to isolate the inner space (S2) of the tower [Fig. 6,  the region between wall(4) and inner wall(S2)] to draw the cooling air to where it is needed along heated structures, but prevents the air from damaging said elements by providing them in the hermetically sealed interior space (S2) next to the tower cooling ducts. [Col. 8, ll. 5-15, 63-67, Col. 9, ll. 4-18.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Y1 to include a shell in the enclosure with the suction holes enclosing a closed annular cavity as taught by S1, for the purpose of letting the cooling cool the tower while keeping delicate instruments more sealed from the air.  This would yield the suction device having a shell (41a) forming an annular cavity,  the inner surface of the shell wall (41a) having the suction holes to deliver air into the annular cavity formed between the shell (41a) and the inner enclosure wall (41b) the inner surface with the cooling holes.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y1 and S1 as applied to claim 1 above, and further in view of US 2014/0346781 to Airoldi et al. (A1).

In Re Claim 3:
Y1 as modified in claim 1 teaches:
	The enclosure with the vortex-induced vibration suppression function according to claim 1, wherein there is a suction cavity and a suction port of the suction apparatus. [See Rejection of claim 1.]

Y1 as modified does not teach:
	Wherein an air filtration segment is provided between the suction cavity and a suction port of the suction apparatus.

A1 teaches:
	When providing air to a turbine interior and across for example suction fans (Fig. 2, 2) it can be desirable to apply filtration (7) at the inlet of suction fans. This can prevent undesirable humidity, dust, pollen, or other particulates from infiltrating the turbine system. [Pages 4-5, ¶30-31, 33-34.] This can protect for example, the exposed suction fans of S1 as well as the interior tower enclosure structures from rust and condensation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Y1, to include filtration at the inlet ports of the fans, as taught by A1 for the purpose of protecting downstream structure such as the suction fans, and tower wall structures, from rust and condensation and damaging particulates and humidity. This can protect for example, the rotor/stators of the suction fans from exposure to the humidity.  This would yield air filtration provided at a suction port of the fans.

Claims 13, 14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y1 and S1 as applied to claims 1 and 18 and further in view of US 6,676,122 to Wobben (W1).

In Re Claim 13:
Y1 as modified in claim 1 teaches:
	The enclosure with the vortex-induced vibration suppression function according to claim 1, wherein air discharge ports (Fig. 1, 9.) of the suction apparatus are located at an outlet of the cooling structure, near the top of the nacelle. 

Y1 as modified doesn’t teach:
	The air discharge parts are located at a bottom of the enclosure within the enclosure.

W1 teaches:
	The cooling air discharge can be located at a lower end of the tower [Fig. 6] for cooling lower tower heated components, like a power box (18).  Air can then be exhausted at this lower region afterwards. [Col. 5, ll. 15-34, and ll. 49-60.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Y1, to include a lower air discharge port for discharging air after it is suctioned and heated, as taught by W1, for the purpose of cooling lower tower components and using the air to desirably redistribute lower tower heat before exhausting it. This would yield air discharge parts at the bottom of the enclosure. 

In Re Claim 14:
Y1 as modified in claim 13 teaches:
	The enclosure with the vortex-induced vibration suppression function according to claim 13, wherein the suction apparatus comprises an annular air discharge manifold (Y1, Fig. 1, 9), and an airflow suctioned by the suction apparatus is configured to be discharged via the air discharge manifold. [Per the modification in view of W1, there is also a suction device drawing cooling air towards a lower air manifold and tower discharge near the lower tower heated components.]

In Re Claim 23:
Y1 as modified in claim 18 teaches:
The method for suppressing vortex-induced vibration of the enclosure according to claim 18. (See Rejection of Claim 18).

Y1as modified  does not teach:
Discharging a suctioned airflow to a bottom of the enclosure within the enclosure.
	
W1 teaches:
	The cooling air discharge can be located at a lower end of the tower [Fig. 6] for cooling lower tower heated components, like a power box (18).  Air can then be exhausted at this lower region afterwards. [Col. 5, ll. 15-34, and ll. 49-60.] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Y1, to include a lower air discharge port for discharging air after it is suctioned and heated, as taught by W1, for the purpose of cooling lower tower components and using the air to desirably redistribute lower tower heat before exhausting it. This would yield air discharge parts at the bottom of the enclosure. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y1, S1, and W1 as applied to claim 13 above, and further in view of A1.
In Re Claim 15:
Y1 as modified in claim 13 teaches:
The enclosure with the vortex-induced vibration suppression function according to claim 13, with a suction apparatus suctioning air from the suction through holes. [See rejection of Claim 1.]

Y1 as modified in claim 13 does not teach:
	Wherein a suction apparatus comprises a dehumidifier configured to dehumidify an airflow suctioned from the suction through holes.

A1 teaches:
	When providing air to a turbine interior and across for example suction fans (Fig. 2, 2) it can be desirable to apply filtration (7) at the inlet of suction fans. This can prevent undesirable humidity, dust, pollen, or other particulates from infiltrating the turbine system. [Pages 4-5, ¶30-31, 33-34.] This can protect for example, the exposed structures of Y1 rust and condensation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Y1, to include dehumidifiers at the inlet ports of the fans, as taught by A1 for the purpose of protecting downstream structure such as the suction fans and tower structures, from rust and condensation and damaging particulates and humidity. This can protect for example, the rotor/stators of the suction fans from exposure to the humidity.  This would yield dehumidifiers for the airflow suctioned through the suction holes. 

Allowable Subject Matter
Claims 4-10 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 discloses circumferentially segmented suction cavities and wherein the suction is only preformed at a position of bypass flow detachment in those partitions next to said flows.   Claim 19 similarly requires the method only perform suctioning through the suction hole corresponding to a position of the bypass flow region where it is detached.   Y1 in contrast performs suction circumferentially about the entire tower.  US 2011/0229322 to Tadayon et al. comes closest to this teaching.  It provides for ONLY performing bypass suction when the wind turbine blade is crossing the tower and increasing the tendency for boundary disconnect as shown in Figure 8 with suction covers, and discussed in Page 16, ¶339. This can reduce vibration without requiring constant suction, but does not specify the region to a circumferential expanse where the boundary separation is occurring.  Similarly T1 teaches multiple sections of the shell, but they are segmented axially along the tower, not circumferentially. [Figure 31, Page 16-17, ¶344.].  Similarly the features provided for in claims 7-10 are not found in the prior art thus searched.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745